Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
2.	Applicant’s arguments have been considered and Examiner agrees that the rejection under 35 U.S.C. § 112(a) and § 112(b) have been addressed via amendment, and those rejections have been withdrawn. However, Applicant’s other argument regarding the deficiencies of Nussbaum are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEvilly et al. (US 20130218968 A1) in view of Dixon et al. (US 20160314608 A1) and Nussbaum et al. (US 20180070026 A1).

Claim 1	McEvilly teaches a method comprising:
identifying, by one or more processors, a content item generation template that is associated with instructions for generating one or more content item; (FIG. 11, ¶0101, identifying a preexisting template associated with instructions for generating a content item)
displaying, by a messaging application, an identifier of the content item generation template, (FIG. 11, ¶0101, displaying a preexisting template as a list of templates) the identifier comprising an option to generate a new content item using the instructions associated with the content item generation template; (FIG. 8C and FIG. 11, step 1120, ¶0103, wherein the template includes an instruction to add a personalized message)
receiving, by the messaging application, input that selects the identifier of the content item generation template; (FIG. 11, ¶0101, receiving a user selection of a template)
receiving input that selects the identifier comprising the option of the content item generation template to generate the new content item using the instructions associated with the content item generation template. (Examiner notes the identifier comprises “an option to generate content item,” and interprets the input that selects the identifier as being the same as the input that selection the option; FIG. 11, ¶0101) 
However, McEvilly does not explicitly teach 
in response to receiving the input that selects the identifier comprising the option of the content item generation template to generate the new content item: 
accessing a condition associated with the content item generation template; and
in response to determining that the condition associated with the content item generation template is satisfied, enabling a user to generate the new content item by:
activating an image capture device of a client device associated with the user; 
presenting a video feed received from the image capture device; 
presenting, as an overlay on top of the video feed, instructions associated with the content item generation template; 
capturing the video feed with the instructions; and
after capturing the video feed, generating the new content item by removing the instructions from the captured video feed and storing the captured video feed without the instructions.
From a related technology, Dixon teaches in response to receiving the input that selects the identifier comprising the option of the content item generation template to generate the new content item: (FIGS. 7, step 702, ¶0090, in response to receiving in an input in the form of an image received from the user for augmented reality operations, FIG. 8, step 803, ¶0098, wherein the image has a key or unique identifier in the image, ¶0099, wherein the identifier maps to a known stored asset, wherein the stored asset comprises a content item generation template; ¶0101 for example, wherein the image identifies a slide show of images, wherein the slide show of images comprises a content item generation template for creating a new content item in the form of an updated version of the slideshow)
accessing a condition associated with the content item generation template; (FIG. 8, step 804, ¶0099, determining whether the key is associated with a stored asset, wherein the stored asset comprises a content item generation template) and
in response to determining that the condition associated with the content item generation template is satisfied, (FIG. 8, step 804, ¶0101, in response to determining that the key is associated with a stored asset) enabling a user to generate the new content item. (FIG. 7, steps 708-710, ¶0095-¶0096, enabling the user to generate a new content item)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McEvilly to incorporate the techniques for determining a content generation template associated with a given input provided by a user in order to more efficiently determine how to manage the generation of new assets. 
However, McEvilly in view of Dixon does not explicitly teach activating an image capture device of a client device associated with the user; 
presenting a video feed received from the image capture device; 
presenting, as an overlay on top of the video feed, instructions associated with the content item generation template; 
capturing the video feed with the instructions; and
after capturing the video feed, generating the new content item by removing the instructions from the captured video feed and storing the captured video feed without the instructions.
From a related technology, Nussbaum teaches activating an image capture device of a client device associated with the user; (FIG. 3, step 315, ¶0036, initiating a video feed from a video capture device)
presenting a video feed received from the image capture device; (FIG. 3, step 315, ¶0037, presenting the stream of video data as a video feed) 
presenting, as an overlay on top of the video feed, instructions associated with the content item generation template; (FIG. 3, steps 320 and 345, ¶0037 and ¶0040, initiating a teleprompter on the video feed, scrolling the script over the live video being rendered) 
capturing the video feed with the instructions; (FIG. 3, steps 345-350, ¶0040-¶0041, capturing the video feed with the script scrolling over the video feed) and
after capturing the video feed, generating the new content item by removing the instructions from the captured video feed and storing the captured video feed without the instructions. (FIG. 3, step 355, ¶0043, generating the video without the script overlay) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of McEvilly in view of Dixon to incorporate the video rendering techniques taught by Nussbaum in order to account for user generated content that incorporates scripted segments in their generation. 

Claim 2	McEvilly in view of Nussbaum teaches Claim 1, and further teaches 
receiving a request from a given user of the plurality of users to access the new content item; (McEvilly, FIG. 12, step 1202, ¶0105, request to access the composition) and 
presenting the new content item comprising the video feed without the instruction to the given user in response to receiving the request. (McEvilly, FIG. 12, step 1208, ¶0105, presenting the image; Nussbaum, ¶0043, wherein the image would not include the instructions)

Claim 3	McEvilly in view of Nussbaum teaches Claim 2, and further teaches
wherein the input parameters include one or more of a period of time during which content will be collected from users, one or more conditions for ending collection of content, a name of the user generated content collection, an image to be displayed when a user views the user generated content collection, (McEvilly, FIG. 9, ¶0099, media generated object files) a music or video asset to present as part of generating the new content item, and a trigger to modify one or more graphics presented during generation of the new content item according to designated time points. 

Claim 11	McEvilly in view of Nussbaum teaches Claim 1, and further teaches wherein the identifier represents a producer or artist associated with the content item generation template, (McEvilly, ¶0108, where the identifier represents a brand or producer associated with the template) wherein the content item generation template cause a music composition or track associated with the content item generation to begin playing while the video feed is being captured, (Nussbaum, ¶0013, wherein the video recording is rendered during playback of a video) and wherein the instruction further comprise lyrics associated with the music composition or tract that are overlaid on the video feed. (Nussbaum, FIG. 3, steps 320 and 345, ¶0037 and ¶0040, wherein the script comprises “lyrics associated with a tract” to be overlaid on the video feed) 

Claim 16	McEvilly teaches Claim 1, and further teaches wherein the instructions comprise a message informing the user to perform a physical action. (Nussbaum, FIG. 3, steps 320 and 345, ¶0037 and ¶0040, wherein the physical action comprise the reading of the script while generating the video clip)

Claim 17	McEvilly in view of Nussbaum teaches Claim 16, and further teaches 
wherein the physical action comprises posing in a certain way, (Nussbaum, ¶0014, wherein the instruction to read the scrip comprises the physical action of having the read pose in a certain way as to give the appearance to a viewer that the read is looking straight ahead or directly into the camera) singing lyrics or positioning the image capture device in a particular configuration, further comprising: 
displaying a graphical user interface screen that includes a dedicated portion (McEvilly, FIG. 8C and FIG. 11, step 1120, ¶0103, wherein the template various portions for content items) for set of content items associated with a particular content item generation template; (Examiner notes that this is an intended user statement without patentable weight)
prior to generating the new content item associated with the content item generation template, excluding information associated with the content item generation template from the dedicated portion; (McEvilly, FIG. 8C and FIG. 11, step 1120, ¶0103, wherein the template various portions for content items that exclude information from the area, for example, FIG. 8C has a dedicated portion for a Gym Logo 822 excluding gym rating) and 
after generating the new content item user associated with the content item generation template, adding the identifier of the content item generation template to the dedicated portion among a plurality of identifiers horizontally, wherein the plurality of identifiers are navigable by swiping left and right. (Examiner notes that this is a contingent limitation of a method claim requiring the content item from the user to be received, and the scope of the claim includes wherein this content is not received, and this step not occurring)

Claim 19-20 are taught by McEvilly in view of Nussbaum as described for Claim 1. 

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McEvilly et al. (US 20130218968 A1) in view of Dixon et al. (US 20160314608 A1) and Nussbaum et al. (US 20180070026 A1) and in further view of Stickler et al. (US 10394827 B2).

Claim 4	McEvilly in view of Nussbaum teaches Claim 1, but does not explicitly teach ranking the retrieved plurality of previously generated content items based on a relationship between a user who submitted the content items and a user viewing the content items.
From a related technology, Stickler teaches ranking a retrieved plurality of previously generated content items based on a relationship between a user who submitted the content items and a user viewing the content items. (Col. 6, Lines 35-52, ranking content based on the relationship between the content provider or performer and the view user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McEvilly to rank items based on relationships between users in order to enable more efficient navigation of template data. 

6.	Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McEvilly et al. (US 20130218968 A1) Dixon et al. (US 20160314608 A1) and in view of Nussbaum et al. (US 20180070026 A1) and in further view of Young et al (US 20170372170 A1)

Claim 5	McEvilly in view of Nussbaum teaches Claim 1, but does not explicitly teach further comprising ranking the retrieved plurality of previously generated content items based on a number of user generated content items associated with the content item generation template.
From a related technology, Young teaches ranking the retrieved plurality of previously generated content items based on a number of user generated content items associated with the content item generation template. (Young, FIG. 5, ¶0042, wherein the ranking data is done as a percentile compared to the amount of content associated with the template) 
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of McEvilly with the teachings of Young in order to more effectively communicate content that a user may more likely desire. 

Claim 13	McEvilly in view of Nussbaum teaches Claim 1, but does not explicitly teach receiving input from a moderator that confirms that the new content item matches the instructions associated with the content item generation template; and assigning a manual rank by a moderator to the new content item.
From a related technology, Young teaches receiving input from a moderator that confirms that the new content item matches the instructions associated with the content item generation template; (FIG. 3, step 306, ¶0028, receiving a validation input confirming the validity of the submission) and 
assigning a manual rank by a moderator to the new content item. (FIG. 4, step 404, ¶0032, assigning a rank to the new content item)
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of McEvilly with the teachings of Young in order to more effectively communicate content that a user may more likely desire. 

Claim 14	McEvilly in view of Nussbaum and teaches Claim 13, and further teaches wherein the instructions select to activate the image capture device between a front-facing and rear-facing camera, (Nussbaum, FIG. 5, Camera 506, wherein the activated camera is front facing) further comprising
retrieving engagement signals associated with the new content item; (Young FIG. 5, ¶0042, retrieving ranking data over time from various users for an item) and 
generating a rank for the new content item based on a combination of the engagement signals and the manual rank. (Young, FIG. 5, ¶0042, wherein a final score is generated based upon the engagement signals and manual rank)

Claim 15	McEvilly in view of Nussbaum and Young teaches Claim 14, and further teaches wherein the engagement signals include at least one of a number of times the new content item has been viewed by users of the messaging application, (Young, FIG. 5, ¶0042, wherein the ranking data includes the amount of times a user has viewed the content to vote on it) length of time the users spend viewing the new content item, a geographical location of the users who view the new content item, or how recently the new content item was received.

7.	Claims 6, 8-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McEvilly et al. (US 20130218968 A1) Dixon et al. (US 20160314608 A1) and in view of Nussbaum et al. (US 20180070026 A1) and in further view of Charlton et al. (US 20180253901 A1).

Claim 6	McEvilly in view of Nussbaum teaches Claim 1, but does not explicitly teach displaying a camera feed of a user device together with augmented reality content associated with the content item generation template; and generating a user generated content item using the displayed camera feed and augmented reality content. 
From a related technology, Charlton teaches displaying a camera feed of a user device together with augmented reality content associated with a content item generation template; (FIG. 12A, ¶0094, displaying a camera feed of a user device along with an augment reality content 1220) and generating the new content item using the displayed camera feed and augmented reality content. (FIG. 13, ¶0097, generating the user generated content item using the camera feed and augmented reality content)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the digital postcards created by McEvilly to further incorporate augmented reality elements as taught by Charlton in order to provide users with a more immersive and expressive user experience.

Claim 8	McEvilly in view of Nussbaum and Charlton teaches Claim 6, and further teaches wherein the content item generation template is associated with a time interval having a start and end time, (Charlton, ¶0071, wherein the template has a story duration parameter) further comprising:
receiving a user request to start generating the content item; (McEvilly, FIG. 11, ¶0101, receiving a user selection of a template; the selection is the request) 
activating the content item generation template to cause one or more items of the augmented reality content to be presented according to a timed sequence within the time interval; (Charlton, ¶0071, wherein the template is presented according to the story duration parameter) and while the content item generation template is activated, capturing video from the camera feed together with the presented one or more items, wherein capturing of the video ends automatically when the end time of the time interval is reached. (Charlton, ¶0071, wherein captured video feed would be no longer available at the end of the story duration parameter)

Claim 9 	McEvilly in view of Nussbaum and Charlton teaches Claim 6, and further teaches providing a first option for the user to share the content item with one or more friends; (Charlton, ¶0085, providing a share button to share the content) and providing a second option for the user to enable access to the content item by any user of the messaging application who selects the identifier of the content item generation template.  (McEvilly, FIG. 4, ¶0091, wherein the user generated content is stored for later selection as a content generation template)

Claim 18	McEvilly in view of Nussbaum teaches Claim 1, but does not explicitly teach displaying an identifier of the user who generated each respective one of the retrieved plurality of content items associated with the content item generation template, further comprising:
displaying a camera icon together with the retrieved plurality of content items; and launching the content item generation template to allow a user to generate content using the content item generation template in response to receiving a user selection of the camera icon. 
From a related technology, Charlton teaches displaying an identifier of the user who generated each respective one of the retrieved plurality of content items associated with the content item generation template, (FIG. 13, ¶0097, displaying a user avatar who generated the content items associated with the template) further comprising:
displaying a camera icon together with the retrieved plurality of content items;  (FIG. 12A, ¶0084, displaying a camera icon) and launching the content item generation template to allow a user to generate content using the content item generation template in response to receiving a user selection of the camera icon. (FIG. 12A, ¶0084, launching the content generation feature in response to the camera function) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the digital postcards created by McEvilly to further incorporate augmented reality elements as taught by Charlton in order to provide users with a more immersive and expressive user experience.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McEvilly et al. (US 20130218968 A1) in view of Dixon et al. (US 20160314608 A1), Nussbaum et al. (US 20180070026 A1) and Charlton et al. (US 20180253901 A1) and in further view of Savenok et al. (US 20160349894 A1).

Claim 7	McEvilly in view of Nussbaum and Charlton teaches Claim 6, and further teaches wherein the augmented reality content includes at least one of a graphical element, (FIG. 13, ¶0097, generating the user generated content item using the camera feed and augmented reality content) music, video, or text.
However, McEvilly in view of Nussbaum and Charlton does not explicitly teach wherein a music track associated with the content item generation template plays while generating the user generated content item, and wherein a slice tool is presented that allows the user to specify a portion of the music track over which audio of the user is captured to replace the portion of the music track.
From a related technology, Savenok teaches a music track associated with a content item generation template plays while generating the user generated content item, (FIG. 5-13, ¶0087, wherein music plays while generating the user generated content) and wherein a slice tool is presented that allows the user to specify a portion of the music track over which audio of the user is captured to replace the portion of the music track. (¶0093, wherein the user is able to splice user and music audio together)
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the teachings of McEvilly and Charlton to further incorporate the techniques utilized in Savenok for adding audio objects to templates in order to provide more user options when generating content.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McEvilly et al. (US 20130218968 A1) in view of Dixon et al. (US 20160314608 A1) and Nussbaum et al. (US 20180070026 A1) and in further view of Strompolos et al. (US 20140278968 A1).
	
Claim 10	McEvilly in view of Nussbaum teach claim 1, but does not explicitly teach 
at a first point in time, determining that a total number of plurality of previously generated content items is less than a threshold number for the content item generation template; 
in response to determining that the total number of the plurality of previously generated content items is less than the threshold number for the content generation template, presenting a join now option in association with the identifier; 
after the first point in time, receiving additional content items in association with the content item generation template from users of the messaging application; 
in response to receiving the additional content items, increasing the total number of the plurality of previously generated content items; 
at a second point in time after the first point in time, determining that the increased total number of the plurality of previously generated content items is more than the threshold number for content item generation template; and
at the second point in time, in response to determining that the increased total number of plurality of previously generated content items is more than the threshold number for content item generation template, replacing a display of the join now option with an indicator of the increased total number of the plurality of the previously generated content items in association with the identifier. 
From a related technology, Chen teaches at a first point in time, determining that a total number of plurality of previously generated content items is less than a threshold number for the content item generation template; (FIG. 7, steps 704-714, ¶0094-¶0095, wherein a plurality of campaign requests have been previously received, wherein the campaign requests comprise generated content items, and wherein the total number of campaign request is less than a threshold number needed to meet a threshold interest) 
in response to determining that the total number of the plurality of previously generated content items is less than the threshold number for the content generation template, presenting a join now option in association with an identifier; (¶0097, wherein the campaign management system provides an interface for now joining the campaign via a request while the number of requests is less than the threshold number)
after the first point in time, receiving additional content items in association with the content item generation template from users of a messaging application; (FIG. 7, step 718, ¶0095, receiving additional requests after making the threshold determination)
in response to receiving the additional content items, increasing the total number of the plurality of previously generated content items; (Examiner notes that “the total number of the plurality of previously generated content items” would inherently increase as the number of the plurality generated content items increases)
at a second point in time after the first point in time, determining that the increased total number of the plurality of previously generated content items is more than the threshold number for content item generation template; (FIG. 7, step 714, ¶0095, determining that a threshold number of requests has been reached) and
at the second point in time, in response to determining that the increased total number of plurality of previously generated content items is more than the threshold number for content item generation template, replacing a display of the join now option with an indicator of the increased total number of the plurality of the previously generated content items in association with the identifier. (FIG. 7, step 722, ¶0095, replacing the request receiving interface with an aggregate campaign proposal which comprises an indicator of the increased total number of the plurality of previously generated content items association with the identifier, namely that the total number has exceeded the threshold)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of McEvilly in view of Nussbaum to incorporate content generation and management techniques used by Strompolos to handle the request and receipt of user generated content to more effectively manage network resources. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442